717 S.E.2d 739 (2011)
STATE
v.
Emmanuel NGENE.
No. 259P11-1.
Supreme Court of North Carolina.
October 6, 2011.
Russell Joseph Hollers, Durham, for Ngene, Emmanuel.
Diane Martin Pomper, Assistant Attorney General, for State of N.C.
C. Colon Willoughby, Jr., District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 21st of July 2011 by State of NC to Deem Response Timely Filed:
"Motion Allowed by order of the Court in conference, this the 6th of October 2011."